Citation Nr: 0811621	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right foot osteotomies and excision of sesamoid 
bone from great toe with residual scars.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left foot osteotomies and excision of sesamoid 
bone from great toe with residual scars.


REPRESENTATION

Appellant represented by:	Frank D. Lawrence III, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to March 
2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in February 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
right foot disorder is manifested by a pain, abnormal weight 
bearing, a hammertoe, a collapse of the medial longitudinal 
arch, hallux valgus of 20 degrees, a full range of motion, 
and very thick calluses.

2.  The medical evidence of record shows that the veteran's 
left foot disorder is manifested by pain, abnormal weight 
bearing, 4 hammertoes, hallux valgus of 20 degrees, flatfoot, 
a decreased range of motion in the left 1st 
metatarsophalangeal joint, and very thick calluses.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no more, for right foot osteotomies and excision of sesamoid 
bone from great toe with residual scars have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

2.  The criteria for an initial evaluation of 20 percent, but 
no more, for left foot osteotomies and excision of sesamoid 
bone from great toe with residual scars have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in April 2003 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in April 2005, May 2006, and March 2007, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with her claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following initial awards of service connection for 
left and right foot disorders.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for both left and right foot osteotomies 
and excision of sesamoid bone from great toe with residual 
scars was granted by a July 2003 rating decision and a 10 
percent evaluation was assigned for each under 38 C.F.R. § 
4.71a, Diagnostic Code 5280, effective April 1, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2007).  A 10 percent 
evaluation under the provisions Diagnostic Code 5280, 
contemplates postoperative resection of the metatarsal head 
and/or severe residuals that are equivalent to amputation of 
the great toe.  A 10 percent evaluation is the maximum rating 
under Diagnostic Code 5280.

In a May 2003 VA general medical examination report, the 
veteran stated that she had previously had surgery on both 
feet secondary to painful sesamoid bones involving the 
bilateral great toes and the metacarpal phalangeal and the 
phalangeal joints of the 2nd and 5th toes, bilaterally.  On 
physical examination, the veteran had bilateral scars 
involving the medial aspect of the bilateral great toes 
secondary to removal of sesamoid bones.  The scars were 
approximately 1 centimeter (cm), non-tender, and 
non-deforming.  There were bilateral osteotomies of the 2nd 
and 5th metatarsals and excision of bilateral sesamoid bones 
of the bilateral great toes.  The veteran had a full range of 
motion in all toes with full extension and full flexion.  
There was limited motion in the left distal proximal 
interphalangeal joint of the great toe, but the examination 
was otherwise normal.  There was no swelling, effusion, 
tenderness, or muscle spasm.  The veteran did not have pain 
at rest, but there was dislocation and/or subluxation of the 
2nd and 5th toes, bilaterally.  The left foot diagnosis was 
post status bilateral osteotomies, 2nd and 5th metatarsals 
with excision of sesamoid bone, left great toe, with normal 
exam, except for rigidity of distal proximal interphalangeal 
joint, left great toe.  The right foot diagnosis was post 
status osteotomy of the 2nd and 5th metatarsals with excision 
of sesamoid bone, right great toe with normal examination.

In a January 2005 VA fee-based medical examination, the 
veteran complained of bilateral foot pain with prolonged 
weight bearing activity, especially walking while barefoot.  
She reported needing to rest after 20 minutes of standing and 
walking.  On skin examination, there were 2 linear, 
well-healed post-surgical scars on the dorsum of the left 
foot.  There were 1 inch scars on the dorsum of the left 2nd 
and little toes.  On the right foot, there was a 3/4 inch scar 
on the dorsum of the 5th metatarsal.  The scars were not 
tender, disfiguring, ulcerated, adherent, or unstable.  There 
was no underlying tissue loss, keloid formation, or 
hyperpigmentation.  The scars were slightly hypopigmented and 
were smoother than the surrounding skin, but did not cause 
any significant disfigurement or functional deficits.  On 
musculoskeletal examination, the veteran's gait was abnormal, 
and she walked with most of her weight on the lateral aspect 
of both feet.  No assistive devices were needed for 
ambulation.  The veteran had bilateral flat feet with 
evidence of abnormal weight bearing.  There were increased 
calluses on both heels, especially on the left, and there was 
a significant callus on the lateral aspect of the right 
little toe.  There was no evidence of hammertoes, edema, 
disturbed circulation, muscle atrophy, ulcers, infection, or 
significant tenderness.  The Achilles tendons were 
symmetrical bilaterally with a slight inward rotation of the 
superior portion of the heel.  There was no significant 
mal-alignment of the Achilles tendons.  There was no 
tenderness to palpation in either foot.  The veteran did not 
have claw feet or abnormal dorsiflexion of the toes or 
ankles.  There was a slight hallux valgus noted in both great 
toes, but no hallux rigidus.  The veteran had limited 
function in standing and walking with increased pain.  On x-
ray examination, the veteran's right foot was normal and her 
left foot was negative except for post-surgical changes.  The 
diagnoses were left and right foot osteotomies and excision 
of sesamoid bone from great toe with residual scar and hallux 
valgus.

In a February 2005 private medical report, the veteran 
complained of right foot drop for the previous 1.5 weeks

An April 2005 private medical report stated that the veteran 
complained of a left footdrop.  On physical examination, 
there were abnormalities in the dorsiflexion of the left foot 
and great toe, along with eversion of the foot, consistent 
with peroneal injury.

An August 2005 private x-ray examination report stated that 
on views of the veteran's left foot, a "broken needle" was 
seen deep in the foot between the 2nd and 3rd metatarsals, 
distally.

In a September 2005 private medical report, the veteran 
complained of bilateral foot pain, greater in the left than 
the right, which had increased in severity over the previous 
year.  She reported that the symptoms had become so severe 
that she was unable to walk plantar grade or perform 
significant weight-bearing activities of daily living.  There 
was no relief with digital strapping and only minimal 
improvement with the use of modified and dispensed inserts.  
On vascular examination, no abnormalities were noted.  On 
dermatologic examination, there were painful discrete 
hyperkeratotic lesions sub left hallux and submetatarsal 2 on 
the left foot and lateral 5th metatarsal which were all 
painful with subhelomatous bursitis post-debridement.  There 
was improved scaling and flaking of the left sole in a 
moccasin type distribution.  The underlying integument of the 
left submetatarsal 2 lesion was intact but appeared atrophic 
and/or scarred.  On orthopedic examination, the range of 
motion of the ankle, subtalar, midtarsal, and 
metatarsophalangeal joints was pain free and without 
crepitation, bilaterally, except for discomfort and decreased 
range of motion in the left 1st metatarsophalangeal joint.  
There were lesser digital contractures on the left.  There 
was prominence, synovial fullness, and tenderness of the 
lesser metatarsalphalangeal joints, especially the 2nd, 3rd, 
and 5th joints.  There was tenderness with tailor's bunion 
deformity and overlying keratotic skin lesion laterally of 
the 5th metatarsal head.  There was mild plantar prominence 
of the left 2nd metatarsal head.  On weight bearing 
examination, the veteran had a collapse of the medial 
longitudinal arch and could not put her right foot on the 
ground medially, especially in the forefoot.  On x-ray 
examination of the left foot, post-surgical changes were 
noted at the 2nd and 5th metatarsal necks, there was a 
"broken K wire" at the 2nd metatarsal neck, and there was 
minimal contracture of the left 2nd metatarsalphalangeal 
joint.  The assessments were pain in limb, difficulty 
walking, capsulitis/synovitis of the left 2nd 
metatarsophalangeal joint, tailor's bunion deformity, 
subhelomatous bursitis, tinea pedis, gastrosoleal equinus, 
multiple painful keratotic lesion, bilateral hammertoes, and 
status post multiple surgical procedures.

A March 2007 VA foot examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of bilateral pain, fatigability, weakness, and 
lack of endurance, all while standing and walking, but no 
swelling, heat, redness, or stiffness.  She reported no 
flare-ups of foot joint disease, but was unable to stand for 
more than a few minutes, and able to walk more than a 1/4 mile, 
but less than a mile.  No assistive devices were needed.  On 
left foot examination, there was no objective evidence of 
painful motion, swelling, instability, or weakness.  There 
was objective evidence of tenderness over the calluses on the 
plantar surface of the great, 2nd, and 5th toes.  The pain 
increased with pressure from standing and walking.  There was 
evidence of abnormal weight bearing and the 2nd through 5th 
toes were hammertoes.  There was mild hallux valgus with 20 
degrees of angulation.  There was no skin or vascular foot 
abnormality.  There was no evidence of malunion or nonunion 
of the tarsal or metatarsal bones.  There was no muscle 
atrophy of the foot.  On right foot examination, there was no 
objective evidence of painful motion, swelling, instability, 
or weakness.  There was objective evidence of tenderness over 
the calluses on the plantar surface of the great and 5th 
toes.  There was evidence of abnormal weight bearing and the 
2nd toe was a hammertoe.  There was mild hallux valgus of 20 
degrees.  There was no skin or vascular foot abnormality.  
There was no evidence of malunion or nonunion of the tarsal 
or metatarsal bones.  There was no muscle atrophy of the 
foot.  The veteran's gait was normal and the range of motion 
was intact for both feet and toes.  She had very thick 
calluses which required frequent debridement to prevent 
worsening pain.  The examiner stated that the veteran's foot 
disorders resulted in significant occupational effects due to 
decreased mobility.  The disorders a mild to moderate impact 
on many activities of daily living.

In an October 2007 VA fee-based examination report, the 
veteran complained of pain in both feet which increased with 
prolonged weight bearing, especially on the left.  She denied 
any problems related to her bilateral foot scars.  On 
physical examination, there were multiple well-healed post-
surgical scars on both feet.  There were 3/4 cm by 1/8 cm 
hypopigmented scars on the dorsum of the left second and 
middle toes.  There were 1/2 cm by 1/8 cm hypopigmented scars 
along the medial aspect of both great toes.  The scars were 
level without tenderness, disfigurement, ulceration, 
instability, inflammation, or edema.  There was no underlying 
tissue loss, keloid formation, hyperpigmentation, or abnormal 
texture.  The hypopigmentation was not great than 6 square 
inches in area.  There were no burn scars or facial scars 
noted.

Right Foot

The medical evidence of record shows that the veteran's right 
foot disorder is manifested by a pain, abnormal weight 
bearing, a hammertoe, a collapse of the medial longitudinal 
arch, hallux valgus of 20 degrees, a full range of motion, 
and very thick calluses.  Hallux valus is rated under 
Diagnostic Code 5280 and hallux rigidus is rated under 
Diagnostic Code 5281.  38 C.F.R. § 4.71a, Diagnostic Codes 
5280, 5281 (2007).  However, under Diagnostic Codes 5280 and 
5281, a 10 percent evaluation is the maximum rating 
available.  Thus, a rating in excess of 10 percent under 
Diagnostic Codes 5280 and 5281 is not available.  Diagnostic 
Codes 5277, for bilateral weak foot, and 5282, for hammer 
toe, also provide for a maximum rating of 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5277, 5282 (2007).  Thus, a 
rating in excess of 10 percent is not available under those 
diagnostic codes.  A rating in excess of 10 percent is also 
not warranted under Diagnostic Code 5278 or Diagnostic Code 
5283, as there is no medical evidence that the veteran has 
ever had acquired claw foot or malunion or nonunion of the 
tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278, 5283 (2007).

The medical evidence of record shows that the veteran has 
right sided flatfoot.  Under Diagnostic Code 5276, acquired 
flatfoot warranted a 10 percent evaluation when it is 
moderate with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent evaluation is warranted for severe acquire 
flatfoot with objective evidence of marked deformity, such as 
pronation or abduction, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).  However, the medical evidence of record 
does not show evidence of any deformity that is best 
characterized as marked or any indication of swelling on use.  
Accordingly, a rating in excess of 10 percent is not 
warranted under this diagnostic code.

The final remaining diagnostic code is Diagnostic Code 5284 
for other foot injuries without further description.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this 
Diagnostic Code, a 10 percent evaluation is warranted for 
moderate foot injuries, a 20 percent evaluation is warranted 
for moderately severe foot injuries, a 30 percent evaluation 
is warranted for severe foot injuries, and a 40 percent 
evaluation is warranted for actual loss of use of the foot.  
Id.  It is appropriate to rate the veteran's right foot 
disorder under this diagnostic code, as the symptoms of the 
veteran's service-connected foot disorder are multifaceted.  
The medical evidence of record shows that the veteran's right 
foot injury is best characterized as moderately severe.  The 
most prominent manifestation of the disorder is pain on 
weight-bearing and the March 2007 VA foot examination report 
specifically stated that the veteran's right foot disorder 
resulted in "significant" occupational impairment.  This 
rises to a level beyond that contemplated by a moderate 
rating.  As such, an initial 20 percent evaluation is 
warranted for the veteran's right foot disorder under 
Diagnostic Code 5284.

However, a 30 percent evaluation is not warranted as the 
veteran's right foot disorder is not best characterized as 
severe in nature.  A severe rating is contemplated for 
symptoms that are only just below an actual loss of use of 
the foot.  In addition, the March 2007 VA foot examination 
report stated that the veteran's right foot disorder caused, 
at most, moderate impairment to her activities of daily 
living.  Accordingly, an evaluation in excess of 20 percent 
is not warranted for the veteran's right foot disability 
under Diagnostic Code 5284.

The medical evidence of record also shows that the veteran 
has surgical scars on her right foot that are related to her 
service-connected right foot disorder.  However, a separate 
compensable evaluation is not warranted for these scars as 
they are not deep, do not case limited motion, do not exceed 
144 square inches, are not unstable, and are not painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2007).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  Indeed, occupational impairment 
was specifically taken into account in awarding an initial 20 
percent evaluation under Diagnostic Code 5284.  Furthermore, 
the veteran has not required frequent hospitalization for her 
service-connected right foot disorder.  Accordingly, referral 
for an extraschedular evaluation is not warranted for the 
veteran's service-connected right foot disorder.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 20 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Left Foot

The medical evidence of record shows that the veteran's left 
foot disorder is manifested by pain, abnormal weight bearing, 
4 hammertoes, hallux valgus of 20 degrees, flatfoot, a 
decreased range of motion in the left 1st metatarsophalangeal 
joint, and very thick calluses.  For the reasons noted above, 
a rating in excess of 10 percent under Diagnostic Codes 5277, 
5280, 5281, and 5282 is not available.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5277, 5280, 5281, 5282.  A rating in excess 
of 10 percent is also not warranted under Diagnostic Code 
5278 or Diagnostic Code 5283, as there is no medical evidence 
that the veteran has ever had acquired claw foot or malunion 
or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5283.  The medical evidence 
of record shows that the veteran has left sided flatfoot.  
However, the medical evidence of record does not show 
evidence of any deformity that is best characterized as 
marked or any indication of swelling on use.  Accordingly, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

For the purposes of Diagnostic Code is 5284, the medical 
evidence of record shows that the veteran's left foot injury 
is best characterized as moderately severe.  The most 
prominent manifestation of the disorder is pain on 
weight-bearing and the March 2007 VA foot examination report 
specifically stated that the veteran's left foot disorder 
resulted in "significant" occupational impairment.  This 
rises to a level beyond that contemplated by a moderate 
rating.  As such, an initial 20 percent evaluation is 
warranted for the veteran's left foot disability under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

However, a 30 percent evaluation is not warranted as the 
veteran's left foot disorder is not best characterized as 
severe in nature.  A severe rating is contemplated for 
symptoms that are only just below an actual loss of use of 
the foot.  In addition, the March 2007 VA foot examination 
report stated that the veteran's left foot disorder caused, 
at most, moderate impairment to her activities of daily 
living.  Accordingly, an evaluation in excess of 20 percent 
is not warranted for the veteran's left foot disorder under 
Diagnostic Code 5284.

The medical evidence of record also shows that the veteran 
has surgical scars on her left foot that are related to her 
service-connected left foot disorder.  However, a separate 
compensable evaluation is not warranted for these scars as 
they are not deep, do not case limited motion, do not exceed 
144 square inches, are not unstable, and are not painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Marked interference of employment has 
not been shown and there is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  Indeed, occupational impairment was 
specifically taken into account in awarding an initial 20 
percent evaluation under Diagnostic Code 5284.  Furthermore, 
the veteran has not required frequent hospitalization for her 
service-connected left foot disorder.  Accordingly, referral 
for an extraschedular evaluation is not warranted for the 
veteran's service-connected left foot disorder.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 20 percent, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208; Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 20 percent for right foot 
osteotomies and excision of sesamoid bone from great toe with 
residual scars is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


An initial evaluation of 20 percent for left foot osteotomies 
and excision of sesamoid bone from great toe with residual 
scars is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


